EXHIBIT 10.2


AGREEMENT OF SALE AND PURCHASE


THIS AGREEMENT OF SALE AND PURCHASE (this "Agreement") is made as of the 11th
day of November, 2016 (the “Effective Date”) by and between Steadfast Asset
Holdings, Inc., a California corporation ("Purchaser"), and Canyon Resort at
Great Hills Limited Partnership, a Texas limited partnership, and Wakefield GP
Canyon Resort at Great Hills, LLC, a Texas limited liability company
(collectively and jointly and severally, "Seller"), under the following
circumstances:


A.    Seller is the owner of a 256 unit apartment complex located 8701
Bluffstone Cove, Austin, Texas 78759 and known as Canyon Resort at Great Hills
(the “Apartments”).


B.    Seller desires to sell, and Purchaser desires to purchase, the Apartments
pursuant to the terms set forth herein.


NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, and subject to the terms and conditions
hereof, Seller and Purchaser hereby covenant and agree as follows:


Seller hereby agrees to sell to Purchaser and Purchaser hereby agrees to
purchase from Seller, upon the terms and conditions contained in this Agreement,
the "Property" (as such term is defined in Section 1.1 hereof).


ARTICLE I    INCLUSIONS IN SALE


1.1.    There shall be included in this sale all of the following (collectively,
the "Property"):


1.1.1.    The real property described on Exhibit A attached hereto and made a
part hereof (the "Land"), together with all rights and appurtenances pertaining
thereto, including, without limitation, any and all rights of Seller in and to
all oil, gas and other minerals, air and development rights, roads, alleys,
easements, streets and ways adjacent to the Land, rights of ingress and egress
thereto, any strips and gores within or bounding the Land and in profits or
rights or appurtenances pertaining to the Land.


1.1.2.    The buildings and all other improvements, structures and fixtures
placed, constructed or installed on the Land (collectively, the "Improvements").


1.1.3.    All right, title and interest of the landlord in and to all leases,
licenses and other occupancy agreements (collectively, the "Leases") covering
space situate at or within the Land and Improvements and any claim or right to
claim against a tenant or occupant (collectively, the "Tenants") under any Lease
and all unapplied security deposits paid or deposited by Tenants in respect of
the Leases.





--------------------------------------------------------------------------------






1.1.4.    All of Seller's rights in and to all contractual rights with respect
to the operation, maintenance, repair and improvement of the Land and
Improvements, including service and maintenance agreements, construction,
material and labor contracts, utility agreements and other contractual
arrangements, all to the extent designated by the provisions of this Agreement
(collectively, the "Contracts"); the Contracts shall not include Seller’s rights
under its master agreement with Century Fire Protection Service (fire
protection), any property management agreement or any contract with an affiliate
of Seller, which rights will be terminated as to the Apartments as of the
closing.


1.1.5.    Excluding personal property owned by Tenants, all equipment,
furnishings and other tangible personal property (collectively, the "Personal
Property") placed or installed on or about the Land or Improvements now or prior
to "Closing" (as such term is defined in Section 7.1 hereof) and used as part of
or in connection with the Land and Improvements.


1.1.6.    All of Seller’s right, title and interest, if any, in and to all of
the following items, to the extent assignable and without warranty (the
“Intangible Personal Property”): (a) licenses (excluding any and all licenses of
software), and permits relating to the operation of the Property, (b) the right
to use the name of the Apartments in connection with the Property, the
Apartment’s website’s content and photographs, but not the website or the
website’s url, and (c) marketing imagery and other marketing materials,
telephone numbers, yellow page listings, all social media connections, logos and
designs with respect to the Improvements (excluding any Connor Group, A Real
Estate Investment Firm related imagery, copyrights, or trademarks) and (d) if
still in effect, guaranties and warranties received by Seller from any unrelated
third party, contractor, manufacturer or other person in connection with
Improvements to or operation of the Property.


Included in the Property shall be any and all the foregoing items in which any
affiliate of Seller has any right, title or interest, to the extent the same is
used solely in connection with the Real Property unless otherwise expressly
agreed to by Purchaser; it being understood and agreed that Seller shall cause
such affiliate to convey the same to Purchaser at Closing.




ARTICLE II.    PURCHASE PRICE


2.1.    The purchase price (the "Purchase Price") for the Property shall be
$45,350,000, payable as follows:


2.1.1.    The sum of $450,000 (the "Initial Earnest Money") shall be delivered
to Heritage Title Company of Austin, Inc. (the "Escrow Agent") by Purchaser
within two (2) Business Days of the Effective Date. In the event that Purchaser
fails to timely deposit the Initial Earnest Money with the Escrow Agent, this
Agreement shall be of no force and effect.




2



--------------------------------------------------------------------------------




2.1.2. If Purchaser does not terminate this Agreement as provided in Article
III, Purchaser shall deposit an additional $450,000 (the “Additional Earnest
Money” and, if and when deposited hereunder, together with the Initial Earnest
Money, the “Earnest Money”) with the Escrow Agent within two Business Days of
the “Inspection Period Expiration Date” as hereinafter defined.


2.1.3.    The balance of the Purchase Price, subject to adjustments as provided
in Article VI or elsewhere in this Agreement, shall be deposited by Purchaser
with the Escrow Agent in immediate, same-day federal funds wired for credit into
the Escrow Agent’s escrow account at a bank reasonably satisfactory to Purchaser
and Seller.


ARTICLE III.    INSPECTION PERIOD


3.1.    For the period (the "Inspection Period") commencing on the date hereof
and ending on December 9, 2016 (the "Inspection Period Expiration Date"), and
thereafter until Closing unless this Agreement has been terminated, Purchaser
shall have the right, upon forty-eight (48) hours prior notice to Seller (which
may be via electronic mail, but without requirement for concurrent overnight
delivery), to have performed (i) a physical, mechanical and environmental
inspection of the Property as Purchaser deems necessary to determine the
physical condition of the Property, and (ii) an inspection of all books and
records and financial information pertaining thereto. Purchaser shall not
conduct an invasive testing with Seller’s prior written approval (which may be
via electronic mail, but without requirement for concurrent overnight delivery),
which approval may be granted or withheld in Seller’s sole discretion. During
the Inspection Period and thereafter until Closing unless this Agreement has
been terminated, Seller shall cooperate with Purchaser in its inspection of the
Property, including but not limited to, furnishing, to the extent such
information is in Seller’s possession, to Purchaser such information, materials
and documents as Purchaser may reasonably request. If Purchaser, in Purchaser's
sole judgment, shall find such inspection to be unsatisfactory for any reason
whatsoever or for no reason, Purchaser shall have the right, at its option, to
be exercised not later than 5:00 p.m. California time on the Inspection Period
Expiration Date, to elect to terminate this Agreement by written notice to
Seller and the Escrow Agent, and, upon such election, all Earnest Money shall be
immediately refunded to Purchaser without necessity of joint instructions under
Section 13.3 hereof (provided that Seller shall not have previously delivered a
notice of default under Section 12.3 hereof), and, thereupon, the parties hereto
shall have no further liabilities one to the other (other than those that are
expressly stated to survive the termination of this Agreement). If Purchaser
fails to terminate this Agreement on or before the Inspection Period Expiration
Date by written notice to Seller and the Escrow Agent, Purchaser shall be deemed
to have waived its right to terminate this Agreement pursuant to this Section
3.1. Purchaser agrees that it shall not unreasonably interfere with Tenants in
performing its inspection.
    
Except to the extent arising out of the negligence or willful misconduct of
Seller or Seller’s contractors, employees, representatives or agents, Purchaser
shall indemnify and hold Seller harmless for any and all actual damage, cost and
expense caused by Purchaser’s, or its employees’, agents’ or contractors’,
activities on the Property pursuant to the inspection rights granted herein,
including reasonable attorneys’ fees but expressly excluding punitive, special,
consequential or incidental damages; provided, however, that Purchaser shall not
be responsible for any losses or expenses resulting from the discovery of
adverse information regarding the Property.




3



--------------------------------------------------------------------------------




Purchaser, and its agents, representatives, and management company, shall not,
during the term of this Agreement and for two (2) years after the term of this
Agreement, solicit Seller's or its managing agent's personnel for employment, or
discuss the terms and provisions of this Agreement with such personnel, without
Seller’s prior written consent.


Purchaser shall notify Seller in writing on or prior to the expiration of the
Inspection Period Expiration Date which, if any, of the Contracts Purchaser
desires Seller to terminate at (and effective as of) Closing and Seller will
terminate those Contracts specified in Purchaser’s notice, except Seller shall
have no obligation to terminate Contracts which cannot be terminated by Seller
upon thirty (30) days’ written notice of less or without the payment of a
premium or penalty. Purchaser’s failure to timely delivery said notice shall be
deemed Purchaser’s election to continue and assume all Service Contracts. unless
Purchaser agrees to pay the same at Closing. Purchaser’s failure to timely
deliver said notice shall be deemed Purchaser’s election to continue and assume
all Contracts. Seller shall cooperate with Purchaser, both before and after the
Closing, to obtain any approvals or consents required to assign any Contracts to
Purchaser, including, without limitation, sending requests for such approvals or
consents to the party or parties whose consent or approval is required. Seller’s
obligations under this paragraph shall survive the Closing for a period of three
(3) months. Notwithstanding anything in this Agreement to the contrary,
Purchaser shall have no obligation to assume any obligation under any Contract
for reimbursement of any amounts paid prior to the Closing Date upon termination
of said Contract, and, if Purchaser does assume such obligation, then Seller
shall indemnify Purchaser with respect thereto (except to the extent that such
termination is due to an affirmative act or omission of Purchaser resulting in a
default under said Contract).


3.2.    Seller shall make available to Purchaser, to the extent in Seller’s (or
its affiliates’ or property manager’s) possession or control, copies of, or
access to with the right to copy, the documents described on Exhibit H attached
hereto within five (5) days after the Effective Date (the “Property
Information”) in electronic format to the extent feasible. Except as otherwise
expressly provided herein, Seller makes no representations or warranties as to
the accuracy or completeness of the Property Information or any other documents
and information Seller may provide to Purchaser.




4



--------------------------------------------------------------------------------




3.3.    Purchaser shall obtain a title commitment (the “Title Commitment”) and
Purchaser shall, if Purchaser desires, have the Existing Survey updated at
Purchaser’s cost. Purchaser shall have until the Inspection Period Expiration
Date to examine the condition of title and the Survey and to approve or
disapprove the same. If Purchaser shall disapprove the condition of title or
Survey, such disapproval shall be set forth in one or more notices (each, a
"Title Disapproval Notice") given to Seller not later than the Inspection Period
Expiration Date stating that the condition of title to the Property, any of the
terms, provisions or contents of said items and documents or contents of the
Survey are disapproved by Purchaser. Notwithstanding the foregoing, Purchaser
may deliver one or more additional Title Disapproval Notices after the
Inspection Period Expiration Date if, at any time after the Inspection Period
Expiration Date, Purchaser receives (i) an amendment to the Title Commitment
previously delivered to it by the Title Company (as hereinafter defined)
containing any exception not set forth in a Title Commitment previously
delivered to it or (ii) a revision of the Survey containing any encumbrances or
other defects not included on the previous Survey, provided that any such
additional Title Disapproval Notice shall be given, if at all, within five days
after Purchaser receives such amendment or revised survey. Seller shall notify
Purchaser within five days of receipt of the applicable Title Disapproval Notice
as to which, if any, matters Seller will attempt to cure, and Seller shall have
until the date which is ten days after the date of the applicable Title
Disapproval Notice (the "Title Cure Expiration Date") in which to cure or
eliminate or agree to cure such specified items, and to furnish evidence
satisfactory to Purchaser and the Title Company that all such items have been
cured or eliminated or that arrangements have been made with the Title Company
and any parties in interest to cure or eliminate the same at or prior to the
Closing. If such evidence is not received by Purchaser and the Title Company on
or before the Title Cure Expiration Date or if at Closing there are any
additional exceptions to title of which the Title Company has not theretofore
provided to Purchaser (all exceptions to title set forth in any and all Title
Disapproval Notices and all such additional exceptions to title are herein
called "Non-Permitted Exceptions") and Seller is unable or unwilling to cure or
eliminate such items, then Purchaser shall have the right to elect to terminate
this Agreement within five Business Days of receipt of written notice from
Seller that Seller cannot or will not cure or eliminate such items and upon such
election, all Earnest Money shall be immediately refunded to Purchaser, and
thereupon the parties hereto shall have no further obligations one to the other
under this Agreement (other than those that are expressly stated to survive the
termination of this Agreement). Seller shall have no obligation to cure any
title matters except (i) financing liens of an ascertainable amount created by,
under or through Seller, which liens Seller shall cause to be released at or
prior to Closing (with Seller having the right to apply the Purchase Price or a
portion thereof for such purpose), and Seller shall deliver the Property free
and clear of any such financing liens, and (ii) any exceptions or encumbrances
to title which are created by, under or through Seller after the date of the
Title Commitment without Purchaser’s consent. “Permitted Exceptions” shall mean
the specific exceptions in the Title Commitment approved or deemed approved by
Purchaser; other exceptions to which Purchaser has not raised an objection as
provided herein or has subsequently waived such objection in writing or been
deemed to have waived such objection as provided above; real estate taxes not
yet due and payable; rights of tenants (as tenants only) under the Leases; and
any matters approved by Purchaser or arising by, through or under Purchaser or
its or Purchaser’s contractors, employees, representatives, proposed lenders, or
agents. In no event shall any Seller cure period hereunder extend beyond the
date that is four (4) business days prior to the Closing Date.


    


5



--------------------------------------------------------------------------------




3.4    Except for the representations, warranties, covenants and agreements of
Seller expressly set forth in this Agreement and any document delivered by
Seller at Closing, Purchaser agrees (i) that it is purchasing the Property on an
“AS-IS, WHERE-IS” and “WITH ALL FAULTS” basis and based exclusively on its own
investigation and examination of the Property, (ii) that neither Seller nor its
employees, officers, directors, trustees, principals, agents, consultants,
affiliates, parents, brokers, property managers, attorneys, contractors, and
their respective successors and assigns (collectively, “Representatives”) have
made, and Seller and its Representatives do not make and specifically negate and
disclaim any warranty, representation, covenant, agreement or guarantee of any
kind or character whether express, implied or statutory, written or oral, past,
present or future, of, as to, concerning or with respect to any matter
pertaining to the Property including without limitation: (a) the value of
Property; (b) any income to be derived from the Property; (c) the suitability of
the Property for any and all activities and uses which Purchaser may conduct
thereon, including the possibilities for future development of the Property; (d)
the habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; (e) the manner, quality, state of repair or
lack of repair on the Property; (f) the nature, quality or condition of the
Property, including, without limitation, water, water rights, soil, or
geological conditions; (g) the compliance of or by the Seller, the Property, or
its operation with any codes, laws, rules, ordinances, regulations of any
applicable governmental authority or body, including, without limitation, any
applicable zoning or building requirements; (h) the nature, manner or quality of
the construction or materials incorporated into the Property, including, without
limitation, any latent or patent defects; (i) the design of the Property,
including, without limitation, the specification of any materials or products
incorporated into or used in connection with the construction of the Property;
(j) compliance with any environmental, health, safety or land use laws, rules,
regulations, orders, codes or requirements, including, but not limited to, the
Americans with Disabilities Act of 1990, the Federal Water Pollution Control
Act, the Federal Resource Conservation and Recovery Act, the U.S. Environmental
Protection Agency Regulations at 40 CFR Part 261, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), the Resource Conservation and Recovery Act of 1976, the Clean Water
Act, the Safe Drinking Water Act, the Hazardous Materials Transportation Act,
the Toxic Substance Control Act, and regulations promulgated under any of the
foregoing as well as any and all other laws, ordinances, rules and/or
regulations created or imposed by any governmental authority having jurisdiction
over the Property, whether local, state or federal, pertaining to environmental
regulation, contamination, clean-up or disclosure, as now existing and/or as
hereafter amended. (collectively, “Environmental Laws”); (k) the presence or
absence of “hazardous materials” (as defined below) at, on, or under the
Property or any property near or adjacent to the Property; (l) the presence or
absence of any underground storage tanks on the Property or on property adjacent
to or near the Property; (m) the content, completeness or accuracy of any of the
Property Information (and any other documents and information given to or
reviewed by Purchaser), the offering, if any, prepared by Seller’s broker, or
any other materials related to Purchaser’s inspection of the Property, or any
preliminary reports, title commitments, or other reports or documents regarding
title to the Property; (n) the tenant occupancy level at the Property; (o)
deficiency of any undershoring; (p) deficiency of any drainage; (q) the fact
that all or a portion of the Property may be located in or near any flood area
or zone or wetlands; (r) the existence of vested land use, zoning or building
entitlements affecting the Property (Purchaser is solely responsible for
obtaining any certification of occupancy or any other approval or permit
necessary for transfer or occupancy of the Property); (s) the square footage of
the Land or the conformity of the Improvements to any plans or specifications
for the property, including any plans and specifications that may have been
provided to Purchaser; and (t) any other matter


6



--------------------------------------------------------------------------------




relating to the Property or to the development or operation of the Property. As
used herein, the term “hazardous materials” shall mean any hazardous or toxic
materials, substances or wastes that are or become regulated by any federal,
state or local governmental authority, including, without limitation, (i)
substances defined as “hazardous substances,” “hazardous materials” or “toxic
substances” in any environmental laws; (ii) any materials, substances or wastes
which are toxic, ignitable, radioactive, corrosive or reactive and which are
regulated by any state or local governmental authority or any agency of the
United States of America; (iii) asbestos, mold, fungi, petroleum and petroleum
based products, urea formaldehyde foam insulation, polychlorinated biphenyls
(pcbs), and freon and other chlorofluorocarbons; and (iv) those substances
defined as any of the foregoing in the regulations adopted and publications
promulgated pursuant to each of the aforesaid laws. Purchaser acknowledges that
the Purchase Price reflects the “AS-IS,” “WHERE-IS” nature of this sale and any
faults, liabilities, defects or other adverse matters that may be associated
with the Property and Purchaser’s agreement to purchase the Property “AS-IS” is
a material inducement to Seller to agree to sell the Property at the Purchase
Price provided herein.
    
Without limiting the foregoing and subject solely to Seller’s representations,
warranties, covenants and agreements expressly set forth in this Agreement and
any document delivered by Seller at Closing, upon Closing, Purchaser , for
itself and its agents, parents, affiliates, successors and assigns, waives its
right to recover from and releases and forever discharges Seller, and its
Representatives from any and all claims, demands, liabilities, losses, damages,
penalties, fines, liens, judgments, costs or expenses (including without
limitation attorney fees and disbursements) whatsoever (collectively “claims”)
whether at law or in equity, whether known or unknown at the time of this
Agreement, which Purchaser has or may have in the future, arising out of the
physical (including without limitation, design and construction defects),
environmental, health, safety, economic or legal condition of the Property,
including, without limitation, all claims in tort or contract and any claim for
indemnification or contribution arising under any environmental laws or any
similar federal, state or local statute, rule or regulation (including any
subsequent amendment or addition thereto and judicial interpretations thereof).
Subject solely to Seller’s representations, warranties, covenants and agreements
expressly set forth in this Agreement and any document delivered by Seller at
Closing, Purchaser, for itself and its agents, affiliates, parents, successors
and assigns upon Closing, shall be deemed to have waived, relinquished and
released Seller, and its Representatives from and against any and all matters
affecting the Property. The agreement of Purchaser set forth in this Section 3.4
shall be deemed to be affirmed as of the Closing and the provisions of this
Section 3.4 shall survive indefinitely the Closing or earlier termination of
this Agreement and shall not be merged into the deeds or other closing
documents.


ARTICLE IV.    REPRESENTATIONS AND WARRANTIES


4.1.    Except, in all cases, for any fact, information or condition disclosed
in the Title Commitment, the Permitted Exceptions, the Contracts, or the
Property Information, or which is otherwise actually known to Purchaser prior to
Closing, Seller represents to Purchaser the following (collectively, the
“Seller’s Representations”) as of the Effective Date and the Closing Date:




7



--------------------------------------------------------------------------------




4.1.1.    To Seller’s knowledge, any Rent Roll provided or to be provided to
Purchaser for the Property are or will be true, correct and complete in all
material respects as of the dates thereof. To Seller’s knowledge, there are no
persons leasing, using or occupying the Real Property or any part thereof except
the tenants under the Leases or parties exercising their rights under the
Permitted Exceptions or Contracts. The Property Information was prepared by or
for Seller in the ordinary course of its business and are the documents used and
relied upon by Seller in connection with its operation of the Property; however
Seller does not and will not represent or warrant that Purchaser will be able
to, or that Purchaser should be able to, operate the Property in a manner which
will produce results which are the same as or similar to those reflected in the
Property Information.


4.1.2.    There is no litigation, arbitration or other legal or administrative
suit, action, proceeding or investigation pending or, to the best of Seller's
knowledge, threatened against or involving Seller or the Property.


4.1.3.    All of the Contracts which affect the Property are set forth on
Exhibit C attached hereto and made a part hereof. To the best of Seller's
knowledge, each of the Contracts referred to on Exhibit C are valid and in full
force and effect, and no party thereto is in default thereunder.


4.1.4.    Seller is not a "foreign person" as such term is defined in
Section 1445(f)(3) of the Internal Revenue Code of 1986, as amended (the
"Code").


4.1.5.    Seller has not received any notice of any pending or threatened
condemnation or similar proceeding or pending public improvements in or
adjoining the Property which will in any manner affect the Property.


4.1.6.    Seller is duly organized, validly existing and in good standing under
the laws of the State of its formation. Seller has taken all limited liability
company action necessary to authorize the execution and delivery of this
Agreement and the performance by Seller of its obligations under this Agreement.
This Agreement has been duly executed and delivered by Seller and constitutes a
valid, binding and enforceable obligation of Seller, subject to bankruptcy and
other debtor relief laws and principles of equity. Each person executing and
delivering this Agreement and all documents to be executed and delivered by
Seller at the Closing represents and warrants to Purchaser that he has due and
proper authority to execute and deliver same. Seller has the full right, power
and authority to enter into this Agreement, to sell and convey the Property to
Purchaser as provided herein and to carry out its obligations hereunder, and all
required consents have been obtained. The entry into this Agreement by Seller,
the performance of Seller’s obligations hereunder, and the consummation by
Seller of the transaction which is the subject of this Agreement will not
conflict with or result in a breach of any of the terms of the organizational
documents of Seller, any agreement or instrument to which Seller is a party or
by which Seller is bound or any governmental or court order or ruling applicable
to Seller or constitute a default thereunder. No other party has any right to
purchase the Property, or any part thereof.




8



--------------------------------------------------------------------------------




4.1.7.    The schedule of Personal Property attached hereto and made a part
hereof as Exhibit D contains a correct and complete list of all Personal
Property and fixtures owned by Seller and located at or used in connection with
the operation of the Property. All Personal Property is, and as of the Closing
will be, owned by Seller free from encumbrances or liens. The Personal Property
to be conveyed is subject to depletions, replacements and additions in the
ordinary course of Seller’s business.


4.1.8    To Seller’s knowledge, there are no uncured violations of any laws,
statutes, rules, regulations or ordinances applicable to the Property or any
Permitted Exceptions. Seller has received no written notice, citation or other
claim alleging any violation of any law, statute, rule, regulation, ordinance or
Permitted Exception that was not provided to Purchaser as part of the Property
Information.


4.1.9.     Seller is not in default of the Bylaws of The Fairway at Great Hills
Owners Association, Inc. (the “Association”) and does not owe any assessment or
dues to Association.


Definition of Seller’s Knowledge. Any representations made “to Seller’s
knowledge” shall not be deemed to imply any duty of inquiry. For purposes of
this Agreement, the term “to Seller’s knowledge” shall mean and refer only to
actual knowledge of the Designated Representative of Seller and shall not be
construed to refer to the knowledge of any other partner, officer, director,
agent, employee or representative of Seller, or any affiliate or parent of
Seller, or to impose upon such Designated Representative any duty to investigate
the matter to which such actual knowledge or the absence thereof pertains, or to
impose upon such Designated Representative any individual personal liability. As
used herein, the term Designated Representative shall refer to Sherry Blanc,
District Manager of Seller’s property manager having responsibility for the
Property.


Except as specifically set forth in this Article IV or any document delivered by
Seller at Closing, Seller has not made, or has not authorized anyone to make,
any warranty or representation as to the Leases, the Contracts, any written
materials delivered to Purchaser, the persons preparing such materials, the
present or future physical condition, development potential, zoning, building or
land use law or compliance therewith, the operation, income generated by, or any
other matter or thing affecting or relating to the Property.


4.2.    In order to induce Seller to enter into this Agreement, Purchaser
represents and warrants to Seller that, as of the Effective Date and the Closing
Date:


4.2.1    Purchaser is duly organized and validly existing under the laws of the
state of its formation.




9



--------------------------------------------------------------------------------




4.2.2    Purchaser has the authority to enter into this Agreement and to perform
its obligations under this Agreement. Purchaser has taken all corporate action
necessary to authorize the execution and delivery of this Agreement and the
performance by Purchaser of its obligations under this Agreement. This Agreement
has been duly executed and delivered by Purchaser and constitutes a valid,
binding and enforceable obligation of Purchaser, subject to bankruptcy and other
debtor relief laws and principles of equity. The entry into this Agreement by
Purchaser, and the performance of Purchaser’s obligations hereunder does not
violate the organizational documents of Purchaser or any agreement to which it
is a party or any governmental or court order or ruling applicable to Purchaser.


4.2.3    Purchaser is a sophisticated and experienced purchaser of multifamily
apartment projects, and has participated in and is familiar with the
acquisition, ownership, management, and operation of real estate projects
similar to the Property. Purchaser has or will have under the terms of this
Agreement adequate opportunity to complete all physical, financial, legal,
environmental and regulatory investigations and examinations relating to the
Property that it deems necessary, and, except for the representations,
warranties, covenants and agreements of Seller expressly set forth in this
Agreement and any document delivered by Seller at Closing, will acquire the same
solely on the basis of such investigations and examinations and the title
insurance protection afforded by the Title Policy and not on the basis of any
information provided or to be provided by Seller or any Seller’s
Representatives.


ARTICLE V.    OPERATIONS PRIOR TO CLOSING/CONDITIONS TO CLOSING


5.1.    Seller agrees that between the Effective Date and the Closing Date,
Seller shall:


5.1.1.    Continue to lease, advertise, operate and maintain the Property in
accordance with Seller’s customary practices.


5.1.2.    Pay, in the normal course of business, and, in any event, prior to
Closing, sums due for work, materials or services furnished or otherwise
incurred in the ownership and operation of the Property up to the Closing.


5.1.3.    Enter into new and renewal Leases in accordance with Seller’s
customary practice; provided however that under no circumstance may Seller enter
into any new lease for a term of less than 6 months or more than 15 months.


5.1.4.    Not permit any alteration, structural modification or additions to the
Property, except in the nature of ordinary maintenance.


5.1.5.    Not enter into any new service contract that is not terminable upon 30
days or less notice without the payment of any penalty or premium.




10



--------------------------------------------------------------------------------




5.1.6    Promptly (i) notify Purchaser in writing of any litigation,
arbitration, condemnation or administrative hearing before any court or
governmental agency concerning Seller or the Property that is instituted after
the Effective Date, other than eviction or unlawful detainer actions that will
be completed prior to Closing, (ii) provide to Purchaser copies of any Leases or
Contracts entered into after the Effective Date in accordance with the terms of
this Agreement, all default and other material notices given or received by
Seller under the Leases (exclusive of customary delinquency notices given to
tenants), the Contracts or the Permitted Exceptions, any notices of violation of
or material matters concerning the Permitted Exceptions or any covenants,
conditions, restrictions, laws, statutes, rules, regulations or ordinances
applicable to the Property, any written communications received by Seller from
or given by Seller to any person concerning any hazardous materials, and any
documents or materials received by Seller from and after the Effective Date that
would have been included in Property Information if received prior to such date,
and (iii) within three (3) Business Days after Seller’s receipt of request
therefor, provide to Purchaser an updated Rent Roll with all information
concerning the Leases updated through the date that is one (1) Business Day
before the date that the updated Rent Roll is delivered to Purchaser.


5.1.7    Keep in force its current property insurance covering all buildings,
structures, improvements, machinery, fixtures and equipment included in the
Property.


5.2    Purchaser’s obligation to close under this Agreement shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent:


(i)    All of the documents required to be delivered by Seller to Purchaser at
the Closing pursuant to the terms and conditions hereof shall have been
delivered;


(ii)    Each of representations of Seller set forth in Section 4.1 and 15.17
shall be true in all material respects as of the Closing Date;


(iii)    The Title Company is irrevocably committed to issue, upon only the
condition of the payment of its scheduled premiums, the Title Policy (which
shall be a Texas T-1 owner’s policy of title insurance together with a T19.1
endorsement) in the amount of the Purchase Price, subject only to the Permitted
Exceptions;


(iv)    Purchaser has not elected to terminate this Agreement pursuant to
Article III or any other provision of this Agreement that expressly permits
Purchaser to terminate.


5.3    Without limiting any of the rights of Seller elsewhere provided for in
this Agreement, Seller’s obligation to close with respect to conveyance of the
Property under this Agreement shall be subject to and conditioned upon the
fulfillment of each and all of the following conditions precedent:


(i)    All of the documents and funds required to be delivered by Purchaser to
Seller at the Closing pursuant to the terms and conditions hereof shall have
been delivered; and




11



--------------------------------------------------------------------------------




(ii)    Each of the representations of Purchaser set forth in Section 4.2 shall
be true in all material respects as of the Closing Date.


5.4    In the event any of the conditions set forth in Sections 5.2 or 5.3 are
not fulfilled or waived, the party benefited by such conditions may, by written
notice to the other party, terminate this Agreement, whereupon all rights and
obligations hereunder of each party shall terminate except those that expressly
survive any termination. Either party may, at its election, at any time or times
on or before the date specified for the satisfaction of the condition, waive in
writing the benefit of any of the conditions set forth in Sections 5.2 or 5.3.
In the event this Agreement is terminated as a result of any condition set forth
in Section 5.2, Purchaser, as its sole and exclusive remedy, shall be entitled
to a refund of the Earnest Money. In any event, each party’s consent to the
close of escrow pursuant to this Agreement shall waive any remaining unfulfilled
conditions, and any liability on the part of the other party for breaches of
covenants, representations and warranties of which the first party had knowledge
as of the Closing.


ARTICLE VI.    CLOSING ADJUSTMENTS


6.1.    The following are to be prorated or adjusted (as appropriate), if
feasible, at the Closing, as of 11:59 P.M. on the day immediately preceding the
Closing (the "Adjustment Date"):


6.1.1.    All collected rent and other collected income (and any applicable
state or local tax on rent) under Leases in effect on the Closing Date or
otherwise from the Property or any portion thereof shall be prorated. Seller
shall be charged with any rent and other income collected by Seller before
Closing but applicable to any period of time after Closing. Uncollected rent and
other income shall not be prorated. Purchaser shall apply rent and other income
from tenants that are collected after the Closing first to the obligations then
owing to Purchaser for its period of ownership and to costs of collection,
remitting the balance, if any, to Seller. Any prepaid rents for the period
following the Closing Date shall be paid over by Seller or otherwise credited to
Purchaser. Purchaser will make reasonable efforts, without suit, to collect any
rents applicable to the period before the Closing Date. Seller may pursue
collection as to any rent not collected by Purchaser within 6 months following
the Closing Date provided that Seller shall have no right to pursue collection
efforts against any tenant while in occupancy of an apartment at the Property.
In the event that any tenant pays its rent via an ACH or other automatic debit
system, Seller shall cancel such automatic payments at Closing; provided,
however, in the event that an automatic rent payment is erroneously forwarded to
Seller after Closing, Seller, shall remit such payment to Purchaser in
accordance with Section 6.2. For purposes of this Section 6.1.1, the terms
"rent" and “income” excludes application fees, administrative fees,
non-refundable deposits, non-sufficient funds fees, late fees, resident property
damage fees to the extent repairs have been completed, credit-card/online
payment fees, clubhouse rental (for usage prior to Closing) or other non-rental
related Tenant charges related to periods prior to Closing and not customarily
prorated in similar transactions; provided however that Tenant utility
reimbursements shall be treated as income, and amounts received after Closing to
be applied to amounts due to Seller for any unpaid period prior to Closing (not
to exceed 60 days).




12



--------------------------------------------------------------------------------




6.1.2.    Real estate taxes and assessments (“Taxes”), including penalties and
interest, shall be prorated as follows: Seller shall pay all Taxes which became
due and payable prior to the Closing and a prorata share of the Taxes becoming
due and payable after the Closing based on the Taxes which are a lien for the
year of the Closing, even if such Taxes and assessments are not yet due and
payable. All prorations shall be based upon the most recent available tax rates,
assessments and valuations.


6.1.3.    Electric, gas, water and sewer charges on the basis of the most recent
bills available, but if there are meters on the Property, Seller, to the extent
the same is obtainable, shall furnish a reading effective as of the Adjustment
Date, or if not so obtainable, to a date not more than 15 days prior to the
Adjustment Date, and the unfixed meter charges based thereon for the intervening
period shall be apportioned on the basis of such last reading. Upon the taking
of a subsequent actual reading, such apportionment shall be readjusted and
Seller or Purchaser, as the case may be, will promptly deliver to the other the
amount determined to be so due upon such readjustment. If Seller is unable to
furnish such prior reading, any reading subsequent to the Closing will be
apportioned on a per diem basis from the date of such reading immediately prior
thereto and Seller shall pay the proportionate charges due up to the date of
Closing.


6.1.4.    Amounts paid or payable in respect of any Contracts assigned to
Purchaser pursuant to the "Bill of Sale and Assignment" (as such term is defined
in Section 8.1.2 hereof).


6.1.5.    Purchaser shall receive a credit against the cash portion of the
Purchase Price in an amount equal to all unapplied Tenant security deposits and
accrued interest which Seller has received from Tenants.


6.1.6.    Any leasing commissions with respect to the Leases shall be the sole
responsibility of Seller, and shall be paid or discharged fully at or prior to
Closing.


6.1.7.    Seller shall make all units at the Apartments which are vacant seven
(7) days prior to the Closing Date ready for occupancy by incoming tenants,
consistent with Seller’s past practices (the “Rent Ready Condition”). If any
such vacant unit is not in Rent Ready Condition prior to the Closing Date,
Purchaser shall receive a credit at Closing in an amount equal to $750.00 per
unit that is not in Rent Ready Condition. Purchaser is required to inspect any
such vacant unit at least two (2) Business Days prior to the Closing Date.


Except as set forth in this Agreement, the customs of the county in which the
Property is located shall govern prorations. The provisions of this Section 6.1
shall survive the Closing.




13



--------------------------------------------------------------------------------




6.2.    If final prorations cannot be made at Closing for any item being
prorated under Section 6.1, then Purchaser and Seller agree to allocate such
items on a fair and equitable basis as soon as invoices or bills are available,
with final adjustment to be made as soon as reasonably possible after the
Closing, but no later than 120 days after the Closing, to the effect that income
and expenses are received and paid by the parties on an accrual basis with
respect to their period of ownership. Payments in connection with the final
adjustment shall be due within 30 days of written notice. Upon request, Seller
shall be provided reasonably satisfactory documentation (such as invoices or
receipts) to confirm the final prorations.


ARTICLE VII.     CLOSING


7.1.    The closing of the transaction which is the subject of this Agreement
(the "Closing") shall occur on December 29, 2016 or such earlier date as is
requested by Purchaser upon not less than ten days prior written notice (the
"Closing Date"). If the Closing is not completed by 3:00 p.m. Eastern Standard
Time on the Closing Date, Seller shall have the option to (i) post pone the
Closing Date to the next business day or (ii) receive a credit from Purchaser
for any additional interest charges incurred by Seller due to the failure of the
Closing to be completed by 3:00 p.m. Eastern Standard Time. The Closing shall
occur on the Closing Date, unless the Closing Date falls on a Monday and in
which case the Closing shall occur on the next Business Day, through the usual
form of deed and money escrow, which the parties shall establish with Escrow
Agent.


ARTICLE VIII.    CLOSING DOCUMENTS


8.1.    At the Closing, Seller shall cause to be delivered to Purchaser the
following documents and instruments, and any other items specified in this
Agreement, duly executed and acknowledged, in recordable form where applicable,
and dated as of the Closing Date:


8.1.1.    A special or limited warranty deed (the "Deed") in the form of Exhibit
E attached hereto and made a part hereof.


8.1.2.    A bill of sale and assignment of leases and contracts (the "Bill of
Sale and Assignment ") in the form of Exhibit F attached hereto and made a part
hereof.


8.1.3.    A certificate in the form of Exhibit G attached hereto and made a part
hereof (the "FIRPTA Certificate").


8.1.4.    All keys and combinations to all locks on the Improvements which are
in Seller’s possession.


8.1.5.    To the extent in Seller’s possession, all plans, specifications,
mechanical, electrical and plumbing layouts, operating manuals, purchase orders,
brochures, marketing materials, advertisements, Tenant lease files, and other
files and records in the possession of Seller and its managing agent and
utilized in connection with the operation and maintenance of the Land and
Improvements.




14



--------------------------------------------------------------------------------




8.1.6.    Affidavits and certificates as to facts within the knowledge of Seller
relevant to the determination by the Title Company as to the condition of title
or the due performance by Seller of its obligations under this Agreement, and in
all events to the extent required by the Title Company for it to issue the Title
Policy without taking exception to the so-called "gap" exclusion or any
mechanics liens and with the T-19.1 endorsement.


8.1.7.    A Seller’s Closing Statement to be prepared by the Escrow Agent and
agreed upon by Seller.


8.1.8.    An updated Rent Roll, in the same form and with the same categories of
information as on the initial Rent Roll, with all information concerning the
Leases updated through the Adjustment Date.


8.1.9.    Notices to the tenants under all Leases of the occurrence of the sale
of the Property in the form of attached Exhibit I, as may be modified at the
reasonable request of Purchaser to conform to the requirements of applicable
law.


8.1.10.    Any other instruments specifically referred to in this Agreement.


8.1.11. Seller shall provide Buyer with: (1) an Assignment of its rights as the
Member of the Association; and (2) resignations for the current directors and
officers of the Association (which shall include a total release of each of the
current directors and officers of the Association in connection with the
Property.


8.2.    At the Closing, Purchaser or its assignee shall cause to be delivered to
the Escrow Agent the following documents and instruments:


8.2.1.    Funds payable to the Escrow Agent representing the cash payment due in
accordance with Section 2.1.3 hereof and any other sums payable by Purchaser at
the Closing under any provisions of this Agreement (subject to the credits,
prorations and other adjustments required under this Agreement).


8.2.2.    Purchaser’s counterpart to the Bill of Sale and Assignment.


8.2.3.    Evidence reasonably acceptable to the Title Company authorizing the
consummation by Purchaser of the transaction which is the subject of this
Agreement and the execution and delivery of documents on behalf of Purchaser.


8.2.4.    A Purchaser’s Closing Statement to be prepared by the Escrow Agent and
agreed upon by Purchaser.


8.2.5.    Any other instruments specifically referred to in this Agreement.


8.3.    At the Closing, Seller and Purchaser shall cause to be delivered such
other instruments and documents as may be required by law in order to complete
the Closing of the transaction which is the subject of this Agreement.




15



--------------------------------------------------------------------------------




8.4.    As a simultaneous condition to Purchaser's obligations at the Closing,
possession of the Property, in accordance with this Agreement, shall be
delivered to Purchaser.


8.5.    Upon written request by Seller and for good cause shown by Seller,
Purchaser shall act in good faith to provide Seller with copies of files and
records, in its possession, with respect to pre-closing information. Unless
Purchaser’s costs are de minimis, Seller shall reimburse Purchaser for providing
Seller with copies of files and records.


ARTICLE IX.    COSTS


Seller shall pay the cost of (i) all transfer taxes, stamp taxes, deed taxes or
similar impositions payable in connection with the transaction which is the
subject of this Agreement, (ii) all expenses charged by the Escrow Agent for
sending wire transfers with respect to sums to be paid by Seller pursuant to
this Agreement and/or at the request of Seller, (iii) the base cost of the Title
Policy, and (iv) one-half of the Escrow Agent's fees as escrow agent. Purchaser
shall pay the cost of (i) the Title Commitment, the cost of all endorsements to
the Title Policy (including the T 19.1 endorsement) and the Survey, (ii) all
expenses charged by the Escrow Agent for sending wire transfers with respect to
sums to be paid by Purchaser pursuant to this Agreement and/or at the request of
Purchaser, and (iii) one-half of the Escrow Agent's fees as escrow agent. All
other escrow and closing costs shall be allocated to and paid by Seller and
Purchaser in accordance with the manner in which such costs are customarily
borne by such parties in sales of similar property in the county in which the
Property is located; provided, however, that each party shall pay its own
attorneys' fees.


ARTICLE X.    COMMISSIONS


Seller shall pay the brokerage commission due to CBRE ("Broker") in accordance
with the terms of a separate agreement, and Seller shall indemnify and hold
Purchaser harmless from any and all real estate commissions, claims for such
commissions or similar fees, including attorneys' fees incurred in any lawsuit
regarding such commissions or fees (collectively, "Claims") arising out of
contracts executed by or activities engaged in by Seller. The provisions of this
paragraph shall survive the Closing or the earlier termination of this
Agreement. Purchaser shall indemnify and hold Seller harmless from any and all
Claims arising out of contracts executed by or activities engaged in by
Purchaser, except for any commissions payable to or Claims made by the Broker
which shall be paid by Seller. The provisions of this paragraph shall survive
the Closing or the earlier termination of this Agreement.




ARTICLE XI.    RISK OF LOSS


11.1.    The risk of loss or damage to the Property by fire, earthquake, or
other casualty shall be borne by Seller. If damage, loss or destruction of the
Property or any part thereof, by fire, earthquake, or other casualty, occurs
prior to the Closing, Seller shall promptly notify Purchaser of such damage,
loss or destruction.




16



--------------------------------------------------------------------------------




11.2.    If the Property is damaged by fire, earthquake, or other casualty, and
the damage, loss or destruction shall cost less than $750,000.00 to repair,
based upon the determination of a contractor acceptable to Seller and Purchaser,
which shall not be unreasonably withheld or delayed (“Acceptable Contractor”),
then Purchaser shall close the purchase of the Property with a credit against
the cash portion of the Purchase Price in an amount equal to the cost of
repairing such damage as so determined together with an assignment of Seller's
rights to payments with respect to rents due subsequent to the Closing Date
under any rental insurance policy or policies with respect to the Property;
provided, however, Purchaser shall have the right to elect to terminate this
Agreement if, as a result of such damage by fire, earthquake, or other casualty,
(i) the Property may not, as a matter of applicable law, be rebuilt as it
currently exists, or (ii) access to the Property from a publicly dedicated
street is prevented, and if Purchaser so elects, the Earnest Money shall be
immediately refunded to Purchaser, and thereupon, this Agreement shall be
terminated and the parties hereto shall be relieved of all further obligations
and liability under this Agreement, other than those that are expressly stated
to survive the termination of this Agreement.


11.3.    If the Property is damaged by fire, earthquake, or other casualty and
the damage, loss or destruction shall cost $750,000.00 or more to repair, based
upon the determination of an Acceptable Contractor, then Seller shall, promptly
after Purchaser's request therefor, deliver to Purchaser a copy of each of the
applicable insurance policies covering such fire, earthquake, or other casualty,
and Purchaser shall, at its option, elect one of the following:


11.3.1.    To terminate this Agreement, in which event, the Earnest Money shall
be immediately refunded to Purchaser, and thereupon, this Agreement shall be
terminated, and the parties hereto shall be relieved of all further obligations
and liability under this Agreement (other than those that are expressly stated
to survive the termination of this Agreement); or


11.3.2.    To proceed with the Closing and receive (i) a credit against the cash
balance of the Purchase Price payable at Closing to the extent of payments
received by or on behalf of Seller prior to the Closing Date under any
applicable insurance policy or policies in effect with respect to the Property,
(ii) an assignment of Seller's rights to any payments which may be payable
subsequent to the Closing Date under any applicable insurance policy or policies
in effect with respect to the Property, (iii) an assignment of Seller's rights
to payments with respect to rents due subsequent to the Closing Date under any
rental insurance policy or policies with respect to the Property, and (iv) a
credit against the cash balance of the Purchase Price payable at the Closing in
an amount equal to the aggregate amount of the deductibles with respect to all
such insurance policies.


If Purchaser elects to exercise the option set forth in Section 11.3.2 hereof,
then pending the Closing, Purchaser and Seller shall cooperate to adjust,
compromise and settle with the insurance company(s) with respect to the
insurance policies.




17



--------------------------------------------------------------------------------




11.4.    If, prior to Closing, any governmental authority or other entity having
condemnation authority shall institute an eminent domain proceeding or take any
steps preliminary thereto (including the giving of any direct or indirect notice
of intent to institute such proceedings) with regard to all or any portion of
the Property, Seller shall promptly notify. If such action shall affect a
material portion of the Land or Improvements, and the same is not dismissed in a
final determination for which all appeal periods have passed on or before ten
(10) days prior to the Closing Date set forth in this Agreement, then Purchaser
shall be entitled to terminate this Agreement in which event, the provisions of
Section 11.3.1 hereof shall be applicable. For purposes of this Section 11.4,
“material” shall mean the value of the Property to be taken is more than
$750,000.00, or such taking would materially affect access to the Property or
the legal conforming status of the Property with applicable zoning laws
(including as to parking).


ARTICLE XII. REMEDIES FOR DEFAULT


12.1.    Seller’s covenants, indemnities, warranties and representations
contained in this Agreement and in any document executed by Seller pursuant to
this Agreement shall survive Purchaser’s purchase of the Property only for a
period commencing on the Closing Date and ending one year after the Closing Date
(the “Limitation Period”). Seller’s liability for breach of any such covenant,
indemnity, representation or warranty shall be limited to claims in excess of an
aggregate amount of $10,000, and Seller shall be liable only to the extent that
such aggregate amount exceeds such figure. Seller’s aggregate liability for
claims arising out of such covenants, indemnities, representations and
warranties shall not exceed $1,000,000. Notwithstanding anything to the contrary
contained in this Agreement, Seller shall not be liable for consequential,
punitive and/or exemplary damages of any nature whatsoever except due to fraud
or gross negligence, or for any matters actually known by Purchaser prior to the
Closing. Purchaser shall provide written notice to Seller of any alleged breach
of such covenants, indemnities, warranties or representations and shall allow
Seller 30 days within which to cure such breach, or, if such breach cannot
reasonably be cured within 30 days, an additional 30 days (for a total of 60
days), so long as such cure has been commenced within such 30 days and is being
diligently pursued. If Seller fails to cure such breach after written notice and
within such cure period, Purchaser’s sole remedy shall be an action at law for
actual damages as a consequence thereof, provided that any claim or action at
law for actual damages brought after Closing based upon a misrepresentation or a
breach of a covenant, indemnity, warranty or representation under this Agreement
shall be actionable or enforceable if and only if notice of such claim is given
to Seller within 60 days following the expiration of the Limitation Period. The
Limitation Period referred to herein shall apply to known as well as unknown
breaches of such covenants, indemnities, warranties or representations.
Purchaser specifically acknowledges that such termination of liability
represents a material element of the consideration to Seller. The limitation as
to Seller’s liability in this Section 12.1(a) does not apply to Seller’s
liability with respect to prorations and adjustments under Article VI. The
provision of this Section 12.1(a) shall survive indefinitely the Closing or
earlier termination of this Agreement and shall not be merged into the Deed or
other closing documents.




18



--------------------------------------------------------------------------------




12.2    If Seller defaults in its obligation to sell and convey the Property to
Purchaser pursuant to this Agreement or otherwise materially breaches its
covenants, indemnities, warranties and representations contained in this
Agreement (and such breach is actually known to Purchaser prior to Closing), and
such default or material breach shall continue uncured following the fifth day
after written notice thereof is given to Seller by Purchaser (except that no
notice or cure period shall apply to Seller’s obligation to deliver the
documents required under Section 8.1 on or prior to the scheduled Closing Date
or otherwise authorize Closing upon satisfaction of the conditions in Section
5.3), Purchaser’s sole and exclusive remedy shall be to elect one of the
following: (a) to terminate this Agreement, in which event Purchaser shall be
entitled to (i) the return by the Escrow Agent to Purchaser of the Earnest
Money, and (ii) recovery from Seller of Purchaser’s actual and reasonable
out-of-pocket costs and expenses incurred in connection with entering into this
Agreement and attempting to purchase the Property, including without limitation,
due diligence inspections performed by Purchaser and its consultants, up to a
maximum amount of $75,000.00 in the aggregate plus, if and only if such default
is the result of Seller’s intentional breach of this Agreement, any actual
non-refundable rate lock, spread lock or similar deposit or purchase price of
any rate cap or swap made by Purchaser not earlier than five (5) Business Days
prior to the then scheduled Closing Date (but only if the breach or other
default occurs or is first discovered by Purchaser after Purchaser has posted
any such deposit or purchased such cap/swap); and after Purchaser has recovered
all the foregoing neither party shall have any further rights or obligations
except for Purchaser’s indemnity obligations hereunder, or (b) to bring a suit
for specific performance provided that any suit for specific performance must be
brought within 90 days of Seller’s default, to the extent permitted by law,
Purchaser waiving the right to bring suit at any later date; provided however,
that if the equitable remedy of specific performance is not available due to any
intentional action or inaction by or on behalf of Seller or any agent or
affiliate thereof, Purchaser may seek any other right or remedy available at law
or in equity; provided, however, that in no event shall Seller’s liability
exceed $1,000,000.00. Purchaser waives any other rights or remedies with respect
to any breach or default actually known to Purchaser prior to Closing. Purchaser
agrees not to file a lis pendens or other similar notice against the Property
except in connection with the filing of a suit for specific performance.




19



--------------------------------------------------------------------------------




12.3.    Purchaser recognizes that if the purchase and sale which is the subject
of this Agreement is not consummated because of Purchaser's default, Seller
shall be entitled to compensation as a result thereof. Seller and Purchaser
acknowledge that it is extremely difficult and impractical to ascertain the
extent of the detriment, and to avoid this problem, Seller and Purchaser agree
that if the purchase and sale which is the subject of this Agreement is not
consummated solely as a result of Purchaser's default under this Agreement,
which default continues uncured following the fifth day after written notice
thereof is given to Purchaser by Seller (except that no notice or cure period
shall apply to Purchaser’s obligation to deliver the documents and amounts
required under Section 8.2 on or prior to the scheduled Closing Date or
otherwise authorize Closing upon satisfaction of the conditions in Section 5.2),
Seller shall recover from the Escrow Agent the Earnest Money as liquidated
damages, which amount represents a bona fide good faith estimate of damages that
Seller would suffer in such event. Upon Seller's receipt of the Earnest Money,
this Agreement shall be terminated and thereupon the parties shall have no
further obligations one to the other under this Agreement. In the event of
Seller’s election to recover the Earnest Money, the parties agree that the sum
stated above as liquidated damages shall be the sole and exclusive relief to
which Seller might otherwise be entitled, as a result of Purchaser's default
under this Agreement, Seller hereby specifically waiving any and all rights
which it may have to damages or specific performance as a result of Purchaser's
default under this Agreement. Notwithstanding anything to the contrary contained
in this Agreement, Purchaser shall not be liable for consequential, punitive
and/or exemplary damages of any nature whatsoever except due to fraud or gross
negligence.


ARTICLE XIII.    ESCROW


13.1.    The parties hereto have mutually requested that the Escrow Agent act as
escrow agent for the purpose of holding the Earnest Money in accordance with the
terms of this Agreement.


13.2.    The Earnest Money shall be deposited by the Escrow Agent in an interest
bearing account approved by Purchaser.


13.3.    The Earnest Money shall be released or delivered to the party entitled
thereto pursuant to this Agreement with reasonable promptness after the Escrow
Agent shall have received notice from Seller and Purchaser (except as provided
in Section 3.1 above) authorizing release of the Earnest Money or the occurrence
of the Closing, at which time the Earnest Money shall be paid to Seller and
applied to the Purchase Price.


13.4.    (a)    The Escrow Agent is to be considered as a depository only, shall
not be deemed to be a party to any document other than this Agreement, and shall
not be responsible or liable in any manner whatsoever for the sufficiency,
manner of execution, or validity of any written instructions, certificates or
any other documents received by it, nor as to the identity, authority or rights
of any persons executing the same. The Escrow Agent shall be entitled to rely at
all times on instructions given by Seller and/or Purchaser, as the case may be
and as required hereunder, without any necessity of verifying the authority
therefor.




20



--------------------------------------------------------------------------------




(b)    The Escrow Agent shall not at any time be held liable for actions taken
or omitted to be taken in good faith and without negligence. Seller and
Purchaser agree to save and hold the Escrow Agent harmless and indemnify the
Escrow Agent from any loss and from any claims or demands arising out of its
actions hereunder other than any claims or demands arising from the Escrow
Agent's negligence or willful misconduct.


(c)    It is further understood by Seller and Purchaser that if, as a result of
any disagreement between them or adverse demands and claims being made by any of
them upon the Escrow Agent, or if the Escrow Agent otherwise shall become
involved in litigation with respect to this Agreement, the Escrow Agent may
deposit the Earnest Money with a court of competent jurisdiction and/or in
accordance with the order of a court of competent jurisdiction and in any such
event, Seller and Purchaser agree that they, jointly and severally, are and
shall be liable to the Escrow Agent and shall reimburse the Escrow Agent on
demand for all costs, expenses and reasonable counsel fees it shall incur or be
compelled to pay by reason of any such litigation. Seller and Purchaser agree
between themselves that each shall be responsible to advance one-half of all
amounts due the Escrow Agent pursuant to this Section 13.4, provided that any
such advance by Seller or Purchaser as a result of any dispute or litigation
between them shall be without prejudice to its right to recover such amount as
damages from the breaching party.


(d)    In taking or omitting to take any action whatsoever hereunder, the Escrow
Agent shall be protected in relying upon any notice, paper, or other document
believed by it to be genuine, or upon evidence deemed by it to be sufficient,
and in no event shall the Escrow Agent be liable hereunder for any act performed
or omitted to be performed by it hereunder in the absence of negligence or bad
faith. The Escrow Agent may consult with counsel in connection with its duties
hereunder and shall be fully protected in any act taken, suffered or permitted
by it in good faith and without negligence in accordance with the advice of such
counsel.


13.5.    Upon the satisfaction of the mutual obligations of the parties
hereunder, the Escrow Agent shall promptly submit for recording or filing, as
applicable, all appropriate instruments delivered to it at the Closing.


13.6.    The Escrow Agent shall have no right or obligation to approve any
amendment to this Agreement unless such amendment purports to affect the Escrow
Agent's rights or obligations hereunder.


13.7.    The Escrow Agent hereby agrees to serve as the "real estate reporting
person" (as such term is defined in Section 6045(e) of the Code). This Agreement
shall constitute a designation agreement, the name and address of the transferor
and transferee of the transaction contemplated hereby as well as the name and
address of the Escrow Agent appear in Section 14.1 hereof, and Seller, Purchaser
and the Escrow Agent agree to retain a copy of this Agreement for a period of
four years following the end of the calendar year in which the Closing occurs.
The provisions of this Section shall survive the Closing.




21



--------------------------------------------------------------------------------




ARTICLE XIV.    NOTICES


14.1.    Except as otherwise provided in this Agreement, any and all notices,
elections, demands, requests and responses thereto permitted or required to be
given under this Agreement shall be in writing, signed by the party giving the
same or by its attorneys, and shall be deemed to have been properly given and
shall be deemed effective upon being (i) personally delivered, or (ii) delivered
to an overnight delivery service with receipt for delivery, or (iii) deposited
in the United States mail, postage prepaid, certified with return receipt
requested, or (iv) transmitted by facsimile or email, provided that such
facsimile or email transmission is confirmed within one Business Day thereafter
in the manner set forth in either clause (i), (ii) or (iii) of this sentence, to
the other party at the address of such other party set forth below or at such
other address within the continental United States as such other party may
designate by notice specifically designated as a notice of change of address and
given in accordance herewith; provided, however, that the time period in which a
response to any such notice, election, demand or request must be given shall
commence on the date of receipt thereof. Personal delivery to a party or to any
officer, partner, member, agent or employee of such party at said address shall
constitute receipt. Rejection or other refusal to accept or inability to deliver
because of changed address of which no notice has been received shall also
constitute receipt. Any such notice, election, demand, request or response shall
be addressed as follows:


IF TO PURCHASER:
 
Steadfast Asset Holdings, Inc.
 
 
18100 Von Karman Ave., Suite 500
 
 
Irvine, CA 92612
 
 
Attn: Ana Marie del Rio, Esq.
 
 
E-mail: AnaMarie.delRio@steadfastco.com
 
 
Telephone No.: (949) 852-0700
 
 
Facsimile No.:



 
with a copy to be given simultaneously to:
 
 
Garrett DeFrenza Stiepel Ryder LLP
 
 
3200 Bristol Street, Suite 850
 
 
Costa Mesa, CA 92626-1808
 
 
Attn: Marcello F. De Frenza
 
 
Phone No.: 714.384.4302
 
 
Fax: 714.384.4320
 
 
Email: mdefrenza@gdsrlaw.com



22



--------------------------------------------------------------------------------




IF TO SELLER:
 
 
 
 
Canyon Resort at Great Hills Limited Partnership, LLC
 
 
10510 Springboro Pike
 
 
Miamisburg, Ohio 45342
 
 
Attn: Chris Mullins and Sam Dowse
 
 
Phone No.: 937-424-3095
 
 
Facsimile No.: 937-434-6215
 
 
Email: cmullins@connorgroup.com and
 
 
             sdowse@connorgroup.com
 
 
 
 
 
 
 
 
Wakefield GP Canyon Resort at Great Hills, LLC
 
 
10510 Springboro Pike
 
 
Miamisburg, Ohio 45342
 
 
Attn: Chris Mullins and Sam Dowse
 
 
Phone No.: 937-424-3095
 
 
Facsimile No.: 937-434-6215
 
 
Email: cmullins@connorgroup.com and
 
 
             sdowse@connorgroup.com





IF TO THE ESCROW AGENT OR THE TITLE COMPANY:
 
 
 
 
 
Heritage Title Company of Austin, Inc.
 
 
Attn: John P. Bruce, Senior Vice President - Commercial Escrow
 
 
401 Congress, Suite 1500
 
 
Austin, Texas 78701
 
 
Phone No.: 512-505-5012
 
 
Facsimile No.: 512-380-8812
 
 
Email: jbruce@heritage-title.com





ARTICLE XV.        MISCELLANEOUS


15.1.    This Agreement and the Exhibits attached hereto contain the entire
agreement between the parties with respect to the subject matter hereof, and no
promise, representation, warranty or covenant not included in this Agreement or
such Exhibits has been or is relied upon by either party. This Agreement is
intended by the parties hereto to be the final expression of their agreement
with respect to the matters herein contained and is the complete and exclusive
statement of the terms thereof, notwithstanding any representation or statement
to the contrary heretofore made.




23



--------------------------------------------------------------------------------




15.2.    This Agreement cannot be changed, modified, discharged or terminated by
any oral agreement or any other agreement and there cannot be any waiver of the
warranties, representations and covenants expressly contained in this Agreement
unless the same is in writing and signed by the party against whom enforcement
of the change, modification, discharge, termination or waiver is sought.


15.3.    The Article and Exhibit headings herein are for convenience only, and
are not to be used in determining the meaning of this Agreement or any part
hereof.


15.4.    This Agreement shall be binding on, and the benefits hereof shall inure
to, the successors and assigns of the parties hereto.


15.5.    If any term or provision of this Agreement, or any part of such term or
provision, or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement or the
application of such term or provision or remainder thereof to persons or
circumstances other than those as to which it is held invalid and unenforceable
shall not be affected thereby and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.


15.6.    All Exhibits which are attached to this Agreement are part of this
Agreement and are incorporated herein by reference.


15.7.    The provisions of this Agreement are for the sole benefit of the
parties to this Agreement and their successors and assigns and shall not give
rise to any rights by or on behalf of anyone other than such parties.


15.8.    This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted.


15.9.    This Agreement may be executed in any number of counterparts, each of
which shall, when executed, be deemed to be an original and all of which shall
be deemed to be one and the same instrument. Electronic, digital, photocopy and
facsimile copies of signatures may be used in place and stead of original
signatures with the same force and effect as originals.


15.10.    TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. NEITHER PARTY SHALL SEEK
TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. EACH OF THE PARTIES
ACKNOWLEDGES THAT IT HAS RECEIVED THE ADVICE OF COUNSEL WITH RESPECT TO THIS
WAIVER.


15.11.    If any litigation arises under this Agreement, the prevailing party
(which term shall mean the party which obtains substantially all of the relief
sought by such party) shall be entitled to recover, as a part of its judgment,
reasonable attorneys' and paralegals' fees, court costs and expert


24



--------------------------------------------------------------------------------




witness fees. The provisions of this Section shall survive the Closing or
earlier termination of this Agreement.


15.12.    Purchaser shall have the right to assign this Agreement to an entity
controlling, controlled by or under common control with Purchaser or Steadfast
Apartment REIT III, Inc. In the event of any such assignment, Seller agrees to
execute any documents specified by Purchaser to or in the name of Purchaser's
assignee and agrees that all surviving representations and warranties of Seller
hereunder shall be deemed to run in favor of, and be enforceable by said
assignee as if it were the Purchaser hereunder. The provisions of this Section
shall survive the Closing.


15.13.    The submission of a draft, or a marked up draft, of this Agreement by
one party to another is not intended by either Seller or Purchaser to be an
offer to enter into a legally binding contract with respect to the purchase and
sale of the Property. Seller and Purchaser shall be legally bound with respect
to the purchase and sale of the Property pursuant to the provisions of this
Agreement or otherwise only if and when Seller and Purchaser have negotiated all
of the provisions of this Agreement in a manner acceptable to Seller and
Purchaser in their respective sole discretion, including, without limitation,
all of the Exhibits hereto, and each of Seller and Purchaser have fully executed
and delivered to each other a counterpart of this Agreement signed by it.


15.14.    Seller will, whenever and as often as it shall be reasonably requested
so to do by Purchaser, and Purchaser will, whenever and as often as it shall be
reasonably requested so to do by Seller, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, any and all conveyances,
assignments, correction instruments and all other instruments and documents as
may be reasonably necessary in order to complete the transaction which is the
subject of this Agreement and to carry out the intent and purposes of this
Agreement. All such instruments and documents shall be satisfactory to the
respective attorneys for Purchaser and Seller. The provisions of this Section
shall survive the Closing.


15.15.    If the date for performance of any act pursuant to this Agreement is
not a Business Day, then such act shall be performed on the next succeeding
Business Day. The term "Business Days" shall mean all days, except Saturdays,
Sundays and all days observed by the Federal Government as legal holidays.




25



--------------------------------------------------------------------------------




15.16.    Seller hereunder desires to exchange, for other property of like kind
and qualifying use within the meaning of Section 1031 of the Internal Revenue
Code of 1986, as amended and the Regulations promulgated thereunder ("1031
Exchange"), fee title in the Property. Seller expressly reserves the right to
assign its rights, but not its obligations, hereunder to a Qualified
Intermediary as provided in IRC Reg. 1.1031(k)-1(g)(4) on or before the
scheduled Closing Date. Purchaser hereby agrees to reasonably cooperate with
Seller in the 1031 Exchange without any cost, expense or liability to Purchaser
and without reduction or alteration of the rights of Purchaser under this
Agreement and with respect to Seller; provided, however that Purchaser shall not
be required to undertake any liability or obligation and provided further that
such 1031 Exchange does not extend the Closing Date or be a condition to
Closing. As part of such 1031 Exchange, Seller shall convey the Property
directly to Purchaser and Purchaser shall not be obligated to acquire any other
property or interests as part of such 1031 Exchange. Seller shall indemnify and
hold Purchaser harmless and defend Purchaser from any and all claims, demands,
causes of action, liabilities, losses, costs, damages and expenses (including
reasonable attorneys' fees and expenses and court costs) of any kind and nature
in connection with such 1031 Exchange for benefit of Seller or Purchaser's
cooperation with Seller to accomplish such 1031 Exchange. Nothing herein shall
release Seller of any of the obligations or liabilities under this Agreement.
The terms of this Section shall survive Closing or any earlier termination of
this Agreement indefinitely.


15.17.    Seller and Purchaser (each, a “Representing Party”) each represents
and warrants to the other (i) that neither the Representing Party nor any person
or entity that directly owns a 10% or greater equity interest in it nor any of
its officers, directors or managing members is a person or entity (each, a
“Prohibited Person”) with whom U.S. persons or entities are restricted from
doing business under regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including Executive Order 13224 (the “Executive Order”) signed on September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism), or other governmental
action, (ii) that the Representing Party’s activities do not violate the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders promulgated thereunder (as amended from time
to time, the “Money Laundering Act”), and (iii) that throughout the term of this
Agreement the Representing Party shall comply with the Executive Order and with
the Money Laundering Act.


15.18    If Seller consists of more than one party, each shall be jointly and
severally liable to perform the obligations of Seller under this Agreement.




26



--------------------------------------------------------------------------------




ARTICLE XVI.    CONFIDENTIALITY


The Property Information and all other information, other than matters of public
record or matters generally known or available to the public, furnished to, or
obtained through inspection of the Property by, Purchaser, its affiliates,
lenders, employees, attorneys, accountants and other professionals or agents
relating to the Property, will be treated by Purchaser, its affiliates, lenders,
employees and agents as confidential prior to Closing, and will not be disclosed
to anyone prior to Closing other than on a need-to-know basis and to Purchaser's
consultants who agree to maintain the confidentiality of such information, and
will be returned to Seller or destroyed by Purchaser if the Closing does not
occur. Purchaser and Seller, for themselves and their respective affiliates,
lenders, employees and agents agree not to disclose the terms of this Agreement
to any third party except as provided in the previous sentence, provided,
however, that upon Closing Seller or Purchaser may disclose such details as are
of public record as a result of the sale of the Property. The confidentiality
and other provisions of this Article shall not apply to any disclosures made as
required by law, by court order, or in connection with any subpoena served upon
Purchaser or any other person. Notwithstanding anything herein to the contrary,
Seller hereby acknowledges and agrees that Purchaser and Purchaser’s
representatives or lenders may communicate with any governmental authority or
quasi-governmental authority for the purpose of gathering information in
connection with the Property or the Seller, or the transaction contemplated by
this Agreement. Provided, however, Purchaser will not request for any
governmental authority or quasi-governmental authority to inspect the Property.
Furthermore, if Purchaser believes that there is a violation at the Property,
Purchaser will allow the Seller the opportunity to address the violation and
will not inform any government authority or quasi-governmental authority of said
violation.


ARTICLE XVII.    RECORD ACCESS AND RETENTION.


Seller shall promptly provide to Purchaser (at Purchaser’s sole cost and
expense) copies of, or shall provide Purchaser reasonable access to, such
factual information and historical financial statements for the Property,
including (without limitation) income and balance sheet data for the Property
and operating statements (provided that such income and balance sheet data and
operating statements shall only be provided by Seller directly to Purchaser’s
auditors, Ernst and Young, pursuant to an obligation not to disclose to
Purchaser or to any other third-party), as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser’s auditor to conduct an audit, in accordance
with Rule 3-14 of Securities and Exchange Commission Regulation S-X, of the
income statements of the Property for the year to date of the year in which
Closing occurs plus the two (2) immediately preceding calendar years.  Purchaser
shall be responsible for all out-of-pocket costs, including Seller’s costs,
associated with this audit.  Seller shall reasonably cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit.  Without limiting
the foregoing, Seller shall furnish to Purchaser such financial and other
information as may be reasonably required by Purchaser or any affiliate of
Purchaser to make any required filings with the Securities and Exchange
Commission or other governmental authority.  Seller’s obligation to maintain its
records for use under this Section shall be an on-going condition to Purchaser’s
obligation to Close, and Seller shall maintain its records for use under this
Section for a period of not less than two (2) years after the Closing Date. 


[Signatures on following page.]


27



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date set forth above.


PURCHASER:


STEADFAST ASSET HOLDINGS, INC., a California corporation


By:    /s/ Dinesh Davar________________
Name: Dinesh Davar__________________
Title: Chief Financial Officer___________


SELLER:


                        
CANYON RESORT AT GREAT HILLS
LIMITED PARTNERSHIP, LP,
a Texas limited partnership


By:    Fund XI GP Canyon Resort
at Great Hills, LLC,
a Texas limited liability company, its
general partner
                        


By:    /s/ Lawrence S. Connor___________
Lawrence S. Connor, President




WAKEFIELD GP CANYON RESORT
AT GREAT HILLS, LLC,
a Texas limited liability company


                                    
By:    /s/ Chris Mullins________________
Chris Mullins, Vice President
With Respect Only to Article XIII -
Consented and Agreed to:
Heritage Title Company of Austin, Inc.


By:    /s/ Debbie Lopez for John Bruce______
Name: John Bruce
Title: Senior Vice President - Commercial Escrow










28



--------------------------------------------------------------------------------




EXHIBIT A




LEGAL DESCRIPTION


All of Gables Bluffstone Condominiums, a condominium project in Travis County,
Texas, according to the Declaration of Condominium and the attached plats and
exhibits recorded in Volume 13014, Page 521 of the Real Property Records of
Travis County, Texas.


29



--------------------------------------------------------------------------------




EXHIBIT B


[Rent Roll]


[INTENTIONALLY OMITTED]




30



--------------------------------------------------------------------------------






EXHIBIT C


[Schedule of Contracts]
Master Agreements:


Seller’s rights under its master agreement with Century Fire Protection Service
(fire protection) will be terminated as to the Apartments as of the Closing
Date.


Seller’s Management Agreement with The Connor Group, A Real Estate Investment
Firm, LLC


Seller’s Service Agreement with First Billing Services, LLC.


Contracts:




AT&T – MDU Marketing Agreement
Complete Landscapes – Grounds Maintenance Agreement
First Billing Services – Utility Billing Agreement
Terminix – Pest Control Agreement
Time Warner Cable – Service Agreement








Month to Month or Services not under contract:


N/A




31



--------------------------------------------------------------------------------




EXHIBIT D


[Personal Property.]
















32



--------------------------------------------------------------------------------





page1.jpg [page1.jpg]





--------------------------------------------------------------------------------




page2.jpg [page2.jpg]





--------------------------------------------------------------------------------




page3.jpg [page3.jpg]





--------------------------------------------------------------------------------




page4.jpg [page4.jpg]





--------------------------------------------------------------------------------




page5.jpg [page5.jpg]





--------------------------------------------------------------------------------




page6.jpg [page6.jpg]





--------------------------------------------------------------------------------




page7.jpg [page7.jpg]





--------------------------------------------------------------------------------






EXHIBIT E




SPECIAL WARRANTY DEED




NOTICE OF CONFIDENTIALITY RIGHTS:


IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING
INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC
RECORDS: YOUR SOCIAL SECURITY NUMBER AND DRIVER’S LICENSE NUMBER.


STATE OF TEXAS
§
 
 
§
KNOW ALL MEN BY THESE PRESENTS THAT:
COUNTY OF COLLIN
§
 



THAT CANYON RESORT AT GREAT HILLS LIMITED PARTNERSHIP, a Texas limited liability
partnership and WAKEFIELD GP CANYON RESORT AT GREAT HILLS, LLC, a Texas limited
liability company as Tenants-in-Common (collectively “Grantor”), each whose
address is 10510 Springboro Pike, Miamisburg, Ohio 45342, for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) paid to Grantor and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, delivery by __________________________, a _______________
(“Grantee”), whose address is _______________________ and Grantor by these
presents does Grant, Sell and Convey, unto Grantee, that certain property
located in Frisco, Collin County, Texas and being more particularly described on
Exhibit A attached hereto and incorporated herein by reference, together with
all improvements located on the land (the “Property”).


For the same consideration, Grantor hereby GRANTS, SELLS, and CONVEYS unto
Grantee, without covenant or warranty express or implied, Grantor’s right title
and interest, if any, in any street or road abutting the land to the center
lines thereof, and all easements, hereditaments and appurtenances belonging to
or inuring to the benefit of Grantor and pertaining to the land.


This conveyance is made and accepted subject to all matters set out on Exhibit B
attached hereto and incorporated herein by reference.


TO HAVE AND TO HOLD the Property, together with all rights and appurtenances
pertaining thereto, unto Grantee and Grantee’s successors, heir, and assigns
forever; and Grantor does hereby bind itself and its successors and assigns to
warrant and forever defend the Property unto Grantee and Grantee’s successors,
heirs, and assigns, against every person whomsoever lawfully claiming or to
claim the same or any part thereof by, through, or under Grantor, but not
otherwise.


[Signature Page Follows]






33

--------------------------------------------------------------------------------






EXECUTED as of this __ day of _______________, 2016.






CANYON RESORT AT GREAT HILLS LIMITED PARTNERSHIP,
a Texas limited partnership
 
                        
By:     Fund XI GP Canyon Resort
at Great Hills, LLC
a Texas limited liability company,
its general partner




By:    _____________________________
Lawrence S. Connor, President






STATE OF OHIO
)
 
) SS:
COUNTY OF MONTGOMERY
)



The foregoing instrument was acknowledged before me this ______ day of
__________, 2016, by Lawrence S. Connor, President of Fund XI GP Canyon Resort
at Great Hills, LLC, a Texas limited liability company and general partner to
Canyon Resort at Great Hills Limited Partnership, a Texas limited partnership,
on behalf of the company.


 
Notary Public





























34



--------------------------------------------------------------------------------




WAKEFIELD GP CANYON RESORT
AT GREAT HILLS, LLC,






a Texas limited liability company
 
                        
                    
By:    _____________________________
Chris Mullins, Vice President




STATE OF OHIO
)
 
) SS:
COUNTY OF MONTGOMERY
)





The foregoing instrument was acknowledged before me this ______ day of
__________, 2016, by Chris Mullins, Vice President of Wakefield GP Canyon Resort
at Great Hills, LLC, a Texas limited liability company, on behalf of the
company.


 
Notary Public



This Instrument Prepared by:
Samuel E. Dowse, Esq.
10510 Sprinboro Pike
Miamisburg, Ohio 45342




35



--------------------------------------------------------------------------------





EXHIBIT F


BILL OF SALE AND ASSIGNMENT OF LEASES AND CONTRACTS


This instrument is executed and delivered as of the ____ day of _________, 2016
pursuant to that certain Agreement of Sale and Purchase dated ____________, 2016
(the “Agreement”), by and between ___________________, a ___________________
(“Seller”), and __________________, a _____________________ (“Purchaser”),
covering the real property described in Exhibit A attached hereto (“Property”).


1.    Sale of Personalty. For good and valuable consideration, Seller hereby
sells, transfers, sets over and conveys to Purchaser the following (the
“Personal Property”):


(a)    Tangible Personalty. All of Seller’s right, title and interest in and to
all fixtures, furniture, equipment, and other tangible personal property, if
any, owned by Seller presently located on such property, including without
limitation all of the furniture, equipment and other tangible personal property
listed on Exhibit B-1 attached hereto and incorporated herein by reference, but
expressly excluding all computer equipment, computer networking equipment, check
scanners, facsimile machines, photocopiers, any and all licenses and software in
connection with any of the foregoing exclusions, project signage bearing any
name, logo or trademark of Seller or any of its affiliates, golf carts and other
motorized vehicles and any items of personal property owned by tenants, any
managing agent or others (the “Tangible Personalty”).


(b) Intangible Personalty. All the right, title and interest of Seller in and to
the following, to the extent assignable: (i) licenses, and permits relating to
the operation of the Property, (ii) the right to use the name of the Real
Property (if any) in connection with the Property, (iii) all telephone numbers
and listing identifiable with the Property, and (iv) if still in effect,
guaranties and warranties received by Seller from any unrelated third party,
contractor, manufacturer or other person in connection with the construction or
operation of the Property.


2.    Assignment of Leases and Contracts. For good and valuable consideration,
Seller hereby assigns, transfers, sets over and conveys to Purchaser, and
Purchaser hereby accepts such assignment of, the following (the “Assigned
Property”):


(a)    Leases. All of Seller’s right, title and interest in and to the tenant
leases covering the Property and tenant security deposits which are specifically
listed on Exhibit B-2 attached hereto and incorporated herein by reference
(“Leases and Deposits”), and Purchaser hereby assumes all of Seller’s
obligations under the Leases and Deposits arising from and after the date of
this instrument;


(b)    Service Contracts. All of Seller’s right, title and interest in and to
the service contracts described in Exhibit B-3 attached hereto and incorporated
herein by reference (the “Service Contracts”).


2

--------------------------------------------------------------------------------






3.    Assumption. Purchaser, for itself and its successors or assigns, hereby
assumes the obligations of Seller under the Leases and Deposits and Service
Contracts arising from and after the date of this instrument and shall defend,
indemnify and hold harmless Seller from and against any liability, damages,
causes of action, expenses, and attorneys’ fees incurred by Seller by reason of
Purchaser’s breach or default of its obligations with respect to the Leases and
Deposits arising on and after the date of this instrument. Seller shall defend,
indemnify and hold harmless Purchaser from and against any liability, damages,
causes of action, expenses, and attorneys’ fees incurred by Purchaser by reason
of Seller’s breach or default of its obligations with respect to the Leases and
Deposits arising before the date of this instrument.


4.    Agreement Applies. The covenants, agreements, representations, warranties,
releases, indemnities and limitations provided in the Agreement with respect to
the property conveyed hereunder (including, without limitation, the limitations
of liability provided in the Agreement), are hereby incorporated herein by this
reference as if herein set out in full and shall inure to the benefit of and
shall be binding upon Purchaser and Seller and their respective successors and
assigns.


5.    Disclaimer. Except as expressly set forth in the Agreement, which
provisions are hereby incorporated by this reference as if herein set out in
full, the Personal Property and Assigned Property are conveyed by Seller and
accepted by Purchaser AS IS, WHERE IS, AND WITHOUT ANY REPRESENTATIONS OR
WARRANTIES OF WHATSOEVER NATURE, EXPRESS OR IMPLIED, IT BEING THE INTENTION OF
SELLER AND PURCHASER EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE
OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, AND ALL OTHER
REPRESENTATIONS AND WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY THE UNIFORM
COMMERCIAL CODE OF THE STATE OR STATES WHERE THE PROPERTY IS LOCATED.


6.    Counterparts. This instrument may be executed in multiple counterparts,
each of which shall constitute an original and all of which when taken together
shall constitute one instrument. Electronic, digital, photocopy and facsimile
copies of signatures may be used in place and stead of original signatures with
the same force and effect as originals.




[Signatures on following page.]


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale and Assignment
of Leases and Contracts to be executed as of the date written above.




SELLER:

                        ,
a                         




By:                        
Name:                        
Title:                        




PURCHASER:

a                         

By:                        
Name:                        
Title:                        
    


4

--------------------------------------------------------------------------------





Exhibit A


Legal Description








5

--------------------------------------------------------------------------------





Exhibit B-1


List of Personal Property








- 6 -



--------------------------------------------------------------------------------




Exhibit B-2


Leases and Security Deposits






- 7 -



--------------------------------------------------------------------------------




Exhibit B-3


Service Contracts




- 8 -



--------------------------------------------------------------------------------




EXHIBIT G


STATE OF OHIO
)
 
)SS
COUNTY OF MONTGOMERY
)



Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by the undersigned, the undersigned
hereby certifies the following:


1.    ____________________________ (the “undersigned”) is an Ohio
_________________ and is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);


2.    The undersigned is not a disregarded entity as defined in §
1.1445-2(b)(2)(iii);


3.    The undersigned’s U.S. employer identification number is ___________; and


4.    The undersigned’s office address is 10510 Springboro Pike, Miamisburg,
Ohio 45342.


The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf the
undersigned.






______________________________
[Name and Title]


Sworn to and subscribed before me
this ___ day of _________, 201_.


___________________________
Notary Public


- 9 -



--------------------------------------------------------------------------------






Exhibit H


 
 
Delivered (Date)
Not applicable to Property
Not available to Seller
 
CONSTRUCTION / REHABILITATION
 
 
 
1
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
 
 
 
2
Construction contracts, if any, including for all work completed in past 3 years
 
 
 
3
Current capital improvements with schedule (past 3 years) and Capital
expenditure budget for next 3 years
 
 
 
4
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
 
 
 
5
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
 
 
 
6
All licenses, permits, and governmental approvals, including business license
(with expiration date & annual costs), fictitious business name statements and
building permits (showing placed in service/completion dates)
 
 
 
7
Certificate(s) of Occupancy for all buildings
 
 
 
8
List and description of tenant or common area work in progress, if any
 
 
 
9
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code
 
 
 
10
Maintenance records/work orders, including water intrusion log, for past 12
months
 
 
 
11
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
 
 
 
 
FINANCIAL
 
 
 
1
Financial/Operating Statements: Trailing-12, YTD & 3-yr historical; 3-yrs
 
 
 
2
General Ledger, prior year, most recent quarter-end & YTD (in Excel format)
 
 
 
3
Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)
 
 
 
4
Accounts Payable Aging Detail, prior year, most recent quarter-end & YTD
 
 
 
5
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
 
 
 
6
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly Trailing 12(access to utility billing
site is preferred, if applicable)
 
 
 
7
List of meters, account numbers and any required deposits (typically for gas,
electric, water or phone)
 
 
 
 
MANAGEMENT/LEASING/OPERATIONS
 
 
 
1
Monthly rent rolls, prior year and YTD, in Excel (with all lease charges broken
out, to include monthly rent, security deposits, financial concessions, other
concessions, lease term, extension options, defaults (financial or otherwise),
unit square footage and such other information as Buyer may require) Rent Rolls
will be provided as formatted currently in Seller’s reporting system.
 
 
 
2
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable)
 
 
 
3
Current form of lease with all addenda
 
 
 



- 10 -



--------------------------------------------------------------------------------




 
 
Delivered (Date)
Not applicable to Property
Not available to Seller
4
List of leases under negotiation or currently out for signature
 
 
 
5
Market Rent Survey
 
 
 
6
Occupancy history, monthly for past 3 years and current YTD
 
 
 
7
Amenity Report (listing amenities per unit type, with any adjustment in rent) –
current
 
 
 
8
Resident Demographics Report - current
 
 
 
9
List of all active (within last 6 mos) vendors utilized at the property,
including name, function, contact information
 
 
 
10
All operating and management service contracts, including but not limited to:
 
 
 
 
a. Advertising (including any apt. locator services & pay-per-lease agreements)
 
 
 
 
b. Alarm monitoring (including any firm alarm & security cameras)
 
 
 
 
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
 
 
 
 
d. Elevator
 
 
 
 
e. Equipment leases (such as copier, postage machines, key control systems)
 
 
 
 
f. Fire extinguisher (including any fire sprinkler systems)
 
 
 
 
g. Furniture rental
 
 
 
 
h. HVAC
 
 
 
 
i. Internet (including any leased equipment such as modems and firewalls
 
 
 
 
j. Janitorial services (including any uniform cleaning services)
 
 
 
 
k. Landscaping (including any pond/lake maintenance and snow removal)
 
 
 
 
l. Laundry
 
 
 
 
m. Pest control (including any termite contracts)
 
 
 
 
n. Phone (landlines, cell phones, pagers, answering service)
 
 
 
 
o. Pool (maintenance, emergency phone, etc.)
 
 
 
 
q. Security (including any on-site courtesy officer arrangements)
 
 
 
 
r. Trash (including recycling programs); Also a copy of the most recent invoice
 
 
 
 
s. Revenue Sharing (such as vending machines, pay phones)
 
 
 
 
t. Collection Recovery
 
 
 
 
u. Credit/application verification
 
 
 
 
w. Software (including any property management software such as OneSite, Yardi,
etc.)
 
 
 
 
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
 
 
 
 
y. Utility Billing by Third Party
 
 
 
 
z. Gate/Access Systems (including software for programming access cards/remotes)
 
 
 
 
aa. Towing/Parking Services
 
 
 
 
bb. Website Domain (including any website hosting)
 
 
 
 
cc. Boiler Maintenance and Water Treatment
 
 
 
 
Copies of all default and other material notices given or received under any
service contracts
 
 
 
 
PHYSICAL ITEMS
 
 
 
1
Marketing photos, including aerial photos if available
 
 
 
2
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
 
 
 



- 11 -



--------------------------------------------------------------------------------




 
 
Delivered (Date)
Not applicable to Property
Not available to Seller
3
Fire/Life Safety Inspection Report (current) with proof of completion of any
required work
 
 
 
4
Insurance loss run history, past 3 years and YTD (property & general liability)
 
 
 
5
Any existing third party reports, including but not limited to:
 
 
 
 
a. Certified, as-built ALTA Survey
 
 
 
 
b. Asbestos, Lead-Based Paint, or Mold Reports and/or Operations & Maintenance
(O&M) Plans
 
 
 
 
c. Engineering study or inspection (structural or otherwise)
 
 
 
 
d. Phase I Environmental, with any Radon Testing Results
 
 
 
 
e. Property Condition Report
 
 
 
 
f. Soils/Geotechnical and, if new construction, concrete
 
 
 
 
g. Termite
 
 
 
 
TITLE AND AGREEMENTS
 
 
 
1
Existing Owner’s Title Insurance Policy and current Title Insurance Commitment
with copies of all recorded documents referenced therein
 
 
 
2
Zoning: any reports, compliance letters, maps, ordinances, amendments, CC&R’s,
special use permits, etc.
 
 
 
3
Pending litigation summary and copies of all pleadings, if applicable
 
 
 
4
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
 
 
 
5
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, names of officers/directors, contact information, etc.)
 
 
 
6
IF PROPERTY IS SUBJECT TO CONDO, HOA OR OTHER ASSOCATION, PLEASE ALSO INDICATE
WHETHER SELLER CONTROLS THE ASSOCIATION OR HAS ELECTED/APPOINTED ANY
OFFICERS/DIRECTORS, in which event we also need: all contracts to which the
association is a party (including management agreement and service contracts,
bank statements, list of members, status of dues/delinquency report and other
books and records
 
 
 
7
Access Agreements: Any agreements for shared roadways, driveways or other access
 
 
 
8
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
 
 
 
9
Any other agreements that will be binding on the property after closing or that
provide any material benefit to or obligation on the property, including any
specific plan associated with subdivision
 
 
 
10
All default and other material notices given or received relating to any
violation of or material matters concerning any governmental approvals, any
covenants, conditions, restrictions, encumbrances, affecting the Property, or
any laws, statutes, rules, regulations or ordinances applicable to the Property
 
 
 
 
REIT 3-14 AUDIT ITEMS (if applicable)
 
 
 
1
Cash Disbursement Journal or Check Register (prior year, most recent quarter-end
and YTD)
 
 
 
2
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
 
 
 
3
Bank Statements and Reconciliations, prior year, most recent quarter-end and YTD
(monthly)
 
 
 
4
Tax bills (Real Property & Personal Property) - Proof of payment for past full
calendar year and YTD
 
 
 



- 12 -



--------------------------------------------------------------------------------




 
 
Delivered (Date)
Not applicable to Property
Not available to Seller
5
Rent and expense selections, prior year, most recent quarter-end and YTD (25
respective selections to be made by Buyer’s independent REIT 3-14 auditors based
upon items received for #13-17 above)
 
 
 
6
Current or former lease selections, as the case may be, with copies of back-up
for rents received (for both resident and any housing authority portion paid, as
applicable), prior year and YTD (25 selections to be made by Buyer’s independent
REIT 3-14 auditors)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









- 13 -



--------------------------------------------------------------------------------




EXHIBIT I
Form of Tenant Notice


[**DATE**]




TO:
All Valued Residents of __________________
 
 
Re:
Notice of Lease Assignment and Transfer of Security Deposit



    
This letter is to notify you that the property commonly known as
_________________, [**ADDRESS**] (“Property”) has this date been sold and the
ownership transferred.


In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].


Thank you for your cooperation.


_______________________, a _________________
 
By:__________________________
Name: _______________________
Its: ___________________________





_______________________, a Delaware limited liability company
 
By:__________________________
Name: _______________________
Its: ___________________________





- 14 -

